Citation Nr: 0625670	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  03-18 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for head injury residuals, 
to include left hemi-facial spasm and right parasellar 
meningioma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to August 
1943.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In September 2005, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.  See 38 U.S.C.A. § 
7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2005).

Also in September 2005, the Board remanded this issue for 
additional evidentiary development.  The case has since been 
returned to the Board for further appellate action.


FINDING OF FACT

The veteran currently has no disability from service head 
trauma. 


CONCLUSION OF LAW

Head injury residuals, to include left hemi-facial spasm and 
right parasellar meningioma, were not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110, 1154 (West 
2002); 38 C.F.R. §§ 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for claimed 
residuals of a head injury.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claim was received and 
initially adjudicated before the enactment of the VCAA in 
November 2000.  The record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, to include notice that he submit any pertinent 
evidence in his possession, by letter mailed in June 2004.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for the disability for 
which service connection is sought, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that service connection is not warranted for the veteran's 
claimed head injury residuals.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claim 
was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  The veteran 
and his representative have suggested that some of the 
veteran's service medical records are missing and may have 
been destroyed in a fire at the National Personnel Records 
Center in 1973.  While it is possible that the veteran's 
service personnel records were destroyed in that fire, the 
veteran's service medical records were obtained and 
associated with the claim file in conjunction with a claim 
filed in 1946, prior to the fire.  The record currently 
contains what appears to be a complete copy of the service 
medical records, including the service separation examination 
report.  The Board has no reason to believe that any service 
medical records were destroyed.  

Neither the veteran nor his representative has identified any 
other evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Accordingly, the Board concludes that VA has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the claim following the provision of the 
required notice and that any procedural errors in its 
development and consideration of the claim were insignificant 
and non prejudicial to the veteran.  Accordingly, the Board 
will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Section 1154(b) does not negate the need for medical evidence 
of a nexus between the service trauma and a current 
disability.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); Caluza, at 507.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records show that the veteran was treated in 
March 1943 at a field hospital for a war neurosis.  The 
veteran was hospitalized in Virginia for psychiatric 
treatment in July 1943, with a resulting diagnosis of 
psychoneurosis conversion hysteria manifested by "alleged 
amnesia."  The service medical records do not show that the 
veteran was found to have left hemi-facial spasm, right 
parasellar meningioma or any chronic head injury residuals.  
Indeed, the final progress note from the veteran's 
hospitalization notes no known physical or psychic battle 
trauma, and that there was a likely element of malingering 
and exaggeration.  Physical and neurological examinations 
conducted during the in-service hospitalization were 
essentially negative, as was the report of examination for 
discharge in August 1943.  

Although the post-service medical evidence of record shows 
that the veteran currently has left hemi-facial spasm and 
right parasellar meningioma, there is no post-service medical 
evidence of such conditions until decades after the veteran's 
discharge from service.  Neurological findings on VA 
examinations in May 1946, November 1948, October 1950 and 
December 1952 were normal, as were physical and neurological 
findings on private examinations in February 1948 and 
September 1948.  An X-ray of the skull taken in June 1988 was 
normal.  A June 1988 EEG report shows the presence of facial 
tics, but notes that the onset of such tics was recent.  A 
January 1989 VA outpatient treatment record shows that the 
veteran's history of facial tics began a few months prior.

There is also no competent medical evidence of a nexus 
between the veteran's current left hemi-facial spasm and 
right parasellar meningioma and his military service.  
Moreover, a VA physician who examined the veteran in January 
2005 and reviewed the claims folder in October 2005 has 
opined that the veteran's current left hemi-facial spasm and 
right parasellar meningioma are not etiologically related to 
his military service.  There is in fact no competent medical 
evidence that purports to relate any current disability to 
head trauma during the veteran's military service.

In essence, the evidence of a nexus between the veteran's 
current left hemi-facial spasm and right parasellar 
meningioma and his military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board notes that the record is replete with documentation 
submitted by the veteran, reflecting his efforts to have his 
military records corrected to show that he engaged in combat 
with the enemy, was injured in combat, received combat 
citations, and received a field promotion to the rank of 
Sergeant.  The veteran's service separation document (WD AGO 
Form 0528) shows that he entered service and was discharged 
as a Private with a military occupational specialty of 
Rifleman.  Wounds received in action are listed as "None."  
There are no decorations or citations indicative of combat 
participation.  

The record also contains a detailed report dated March 31, 
2005, from the Board for Correction of Military Records, 
denying the veteran's request for correction of his records 
and finding that at least some of the documentation submitted 
by the veteran was falsified.  While a determination as to 
combat participation is generally of great importance in a 
service connection claim, in this case, the RO has conceded 
such participation in the January 2000 rating decision here 
on appeal.  The veteran's claim was denied by the RO and is 
being denied by the Board based on a lack of any medical 
evidence of a nexus between any current disability and 
service head trauma.  
  
As a preponderance of the evidence establishes that the 
veteran has no current disability due to service head trauma, 
service connection for residuals of a head injury is not in 
order.


ORDER

Service connection for head injury residuals, to include left 
hemi-facial spasm and right parasellar meningioma, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


